*166The following opinion was filed June 21, 1938:
Wicichem, J.
(on rehearing). Upon motion for rehearing, a reargument was ordered of the questions deemed determinative by the court in its original opinion. After a careful consideration of the able and exhaustive briefs filed upon rehearing and a complete review of the question, we conclude that we were in error in holding that ch. 334, Laws of 1937, secs. 20.514, 199.01 to 199.07, Stats. 1937, constituted an invalid delegation of executive power to a private corporation and designation of such corporation as a public officer. Upon the original argument the extremely far-reaching and difficult question of the circumstances under which sovereign power might be vested in private persons or corporations was naturally stressed. This question has an extensive history and is of extreme present importance in view of the pressure which the complexities of modern life have put upon all governmental agencies, particularly those of an administrative character, and the demand that relief be sought by delegating to private groups some of the functions of the government. See 51 Harvard Law Review, 201. We are satisfied that in centering our attention upon this very large question we failed to give adequate weight to the extent of the pre-existing corporate powers of the Wisconsin Development Authority. When these are considered in relation to the act, the act must be held to constitute a mere appropriation measure and not to confer sovereign power upon the corporation, or indeed any power at all except to spend the allotted money for purposes defined in the act.
The Wisconsin Development Authority was incorporated under the provisions of sec. 180.01, Stats., which provides:
“Three or more adult residents of this state may form a corporation in the manner provided in this chapter for any *167lawful business or purpose whatever, except banking, insurance and building or operating public railroads. . .
The articles were filed March 30, 1937. The act was published July 1, 1937. For the sake of convenience we have numbered the purposes stated in subsection A of “Article' First,” and have put the corresponding' provision of the Wisconsin Development Authority Act immediately following:
Article First. A (1) provides: “To promote or encourage the organization or creation of municipal power districts in the state under chapter 198 of the Wisconsin statutes.”
“199.03 (1) To promote or encourage the organization or creation of municipal power districts in the state under chapter 198.”
Article First. A (2) provides: “To promote or encourage the organization or creation of co-operative associations and nonprofit corporations to engage in the production, transmission, distribution or furnishing of light, heat, water or power, the transmission of telephone messages, or the rendering of street or interurban railway or bus services.”
“199.03 (2) To promote or encourage the organization or creation of co-operative associations and nonprofit corporations to engage in the production, transmission, distribution or furnishing of light, heat, water or power, or the rendering of street or interurban railway or bus services.”
Article First. A (3) provides: “To promote or encourage the acquisition, ownership, construction, operation or management of any plant, equipment or facilities, or any part thereof, for the production, transmission, distribution or furnishing of light, heat, water or power, the transmission of telephone messages, or the rendering of street or interurban railway or bus services, by any co-operative association or nonprofit corporation, or any group or combination of co-operative associations or nonprofit corporations.”
*168“199.03 (3) To promote or encourage the acquisition, ownership, construction, operation or management of any plant, equipment or facilities, or any part thereof, for the production, transmission, distribution or furnishing of light, heat, water or power, or the rendering of street or interur'ban railway or bus services, by any co-operative association or nonprofit corporation, or any group or combination of co-operative associations or nonprofit corporations.”
Article First. A (4) provides: “To promote or encourage the acquisition, ownership, construction, operation or management of any plant, equipment or facilities, or any part thereof, for the production, transmission, distribution or furnishing of light, heat, water or power, the transmission of telephone messages, or the rendering of street or interurban railway or bus services, by any of the cities, villages, towns, municipalities, municipal power districts, or other political or governmental units of the state, or any group or combination thereof.”
“199.03 (4) To promote or encourage the acquisition, ownership, construction, operation or management of any plant, equipment or facilities, or any part thereof, for the production, transmission, distribution or furnishing of light, heat, water or power, or the rendering of street or interurban railway or bus services, by any of the cities, villages, towns, municipalities, municipal power districts, or other political or governmental units of the state, or any group or combination thereof.”
Article First. A (5) provides: “To- survey the resources and facilities, existing and potentially available, for the production, transmission, distribution and furnishing of light, heat, water and povcer in the state; to make studies and surveys for the economical development, use and conservation of such resources and facilities as will best provide an abundant and cheap supply of light, heat, water and power for industrial, agricultural, governmental, transportation *169and domestic purposes; to make studies and surveys for the co-ordination of water-power and fuel-power developments with the regulation of rivers by storage or otherwise for water supply, navigation, flood control, soil conservation, public health, recreational and other uses.”
“199.03 (5) To survey the resources and facilities, existing and potentially available, for the production, transmission, distribution and furnishing of light, heat, water and power in the state; to make studies and surveys for the economical development, use and conservation of such resources and facilities as will best provide an abundant and cheap supply of these essential services for industrial, agricultural, commercial, governmental, transportation and domestic purposes; and to make studies and surveys for the co-ordination of water-power and fuel-power developments with the regulation of rivers by storage or otherwise for water supply, navigation, flood control, soil conservation, public health, recreational and other uses.”
Article First. A (6) provides: “To collect and disseminate information and engage in research, planning and educational activities necessary or useful for carrying out any or all of the business and purpose» of this corporation.”
“199.03 (6) To collect and disseminate information and engage in research, planning and educational activities necessary or useful for the execution of its duties and functions under this section.”
Article First. B provides: “To assist and co-operate with the state and federal governments and their various agencies, departments and authorities, and the several cities, villages, towns, municipalities, municipal power districts and other political or governmental units of the state of Wisconsin, and persons, firms, associations, corporations, co-operative associations and other organizations in the carrying out *170of any or all of the business and purposes of this corporation.”
“199.03 (7) To co-operate with the federal government and its agencies in the execution of its duties and functions under this section.”
In the articles of incorporation other purposes are specified which may briefly be summarized as follows: To account for the use made of funds received by it from the state or federal government which funds are to- be expended only in accordance with the terms of the grant under which they are received; to furnish technical services such as engineering, bookkeeping, etc., with power to enter into contracts for services, etc.; to acquire, manage, and operate plants; the right of condemnation; to borrow money, to- draw, make, and indorse, etc.; to acquire by purchase and to hold, pledge, sell, and exchange securities; and to carry out all or any part of the business and purposes as agent or in association with others. At the close of subsection H of “Article First” it is provided that the corporation shall not engage in banking, the investment business, or in the activities of building and loan associations.
Sec. 199.01, Stats., provides:
“Wisconsin Development Authority, a nonstock, nonprofit corporation now in existence, is hereby- designated and selected as an instrumentality for the execution of certain duties and functions provided in section 199.03; provided, that such designation and the authority conferred upon said corporation by this chapter shall terminate forthwith if the articles of organization of said corporation shall at any time be amended so as to provide profits . . . ; provided, also, that such designation and the authority conferred upon said corporation by this chapter shall terminate forthwith if the articles of organization of said corporation shall at any time authorize the corporation' to engage in any activities . , , *171except those provided by section 199.03 and except also those which are part of or in connection with the acquisition, ownership, construction, operation or management of any plant, equipment or facilities, or any part thereof, for the production, transmission, distribution or furnishing of light, heat, water or power, the transmission of telephone messages, or the rendering of street or interurban railway or bus services, and the furnishing of technical, supervisory or management services therefor. . . .”
The foregoing comparison of statutory provisions with corporate powers indicates that at the time of the enactment the corporation was empowered by its articles to do everything that it could do after the enactment of the statute. This being true, we cannot escape the conclusion that the statute conferred no power upon it.
Our attention has been directed to sec. 199.04, Stats., which provides:
“In the performance of its duties and functions under section 199.03 Wisconsin Development Authority shall have access to all available information collected by any department of the state and may call upon the public service commission to obtain further information. The public service commission is hereby authorized to gather such information under section 196.02. The governor may direct that assistance and advice be given said corporation in the performance of its duties and functions under section 199.03 by any officer, agent or employee of any department of the state.”
It is a matter of extreme doubt whether merely making accessible to the corporation available information and providing that the governor may direct assistance and advice to be given to the corporation or even the provision that the corporation may call upon the public service commission for further information vests any new powers whatever in the Wisconsin Development Authority. Certainly the provision with reference to the governor vests in him whatever power is given. The only provision that with some color of plausi*172bility may be argued to do this is that which permits the corporation to call upon the public service commission to obtain further information. We do not think it profitable to extend this opinion by speculating whether a scintilla of power is vested in the corporation by this section, and content ourselves with expressing doubt that sec. 199.04 requires any modification whatever of what has heretofore been said in this opinion. There can be no serious contention that such powers as may be granted by this section are sovereign in character. They are relatively trivial and wholly ancillary to the main purposes of the act. If the latter do not vest sovereign power in the corporation, neither does the lesser grant in sec. 199.04, Stats.
Sec. 199.01, Stats., heretofore quoted, designated the Wisconsin Development Authority as the instrumentality for the execution of certain duties and functions, and the argument was sufficiently appealing to have originally convinced us of its soundness that this constituted an express designation of the corporation as a public officer and vested it with sovereign power. Upon careful reconsideration, we have determined that the argument cannot stand against the fact that no new powers are given by the act. The use of the words, “For the execution of certain duties and functions provided,” etc., is quite generally associated with appropriations to private corporations for public purposes. It occurs in this state in one form or another with respect to the State Historical Society, the State Horticultural Society, the Wisconsin Horse Breeders’ Association, the Wisconsin Agricultural Society, the Wisconsin Live Stock Breeders’ Association, the Wisconsin Cranberry Growers’ Association, etc. The provisions vary somewhat. For the most part, the appropriations are to a particular society and are for the exercise of its functions as provided by law. Sec. 172 — 85 1, ch. 675, Laws of 1913, makes an appropriation to the *173State Horticultural Society, to “carry into effect the powers, duties and functions provided by law for said society.” There is no particular significance in the fact that the word “certain” is substituted for “its” or that duties and functions are referred to. They are referred to quite generally in appropriation bills and are for the purpose of limiting the appropriations to specified public purposes and not of conferring sovereign power upon the recipient of the appropriation. The .assertion that the word “instrumentality” has significance is quite plausible, but we conclude that the use of this term does not create a material difference between this and other acts appropriating funds to private corporations. The term has been used in judicial opinions to indicate the utilization of corporate assistance by means other than the delegation of sovereign power. McCullough v. Maryland, 4 Wheat. 316, 4 L. Ed. 579; Clendaniel v. Conrad, 26 Del. 549, 83 Atl. 1036, 1051. In the latter case the court said, at page 596:
“We are unable to see that the state is parting with a part of its sovereignty by providing that a private corporation may construct a highway and give it to the state, when it is done by authority of the state, without expense to' the state. If the state may, in the exercise of its sovereign power, provide safe and convenient ways for the public necessity and convenience, why is it not possible for it to secure such ways through the instrumentality of a corporation which is willing to construct and convey them to the state? Instead of parting with its sovereignty by so doing, it seems to us to be in the active exercise thereof.”
The most that can be said of the term as used in the statute is that it is ambiguous and inconclusive.
It is contended that at all events, new duties are imposed upon the corporation by the act and that from the time of the enactment the corporate powers are used to execute these public duties. By reason of this, it is claimed that the corpo*174ration has acquired new powers, i. e., to' exercise its corporate powers as a state agency or officer. Upon examining the statute, however, we find that no duties or functions are imposed upon this corporation except those of using the money appropriated in accordance with the calls of the statute. The corporation could decline the appropriation and wholly fail to exercise that portion of its corporate powers which the appropriation sought to aid, and in so doing it would be guilty oí no breach oí duty. Its duties are with respect to the spending oí the appropriation and can only be breached by a misappropriation. The provisions of sec. 199.01, Stats., are no more significant than somewhat similar provisions in every appropriation bill of like character. The purpose is to-make a declaration of public purpose and to limit the appropriation to that purpose. In view of this, it cannot be said that “duties and functions” in the sense contended for were imposed by the act upon this corporation.
Wholly separate and apart from any or all of the foregoing considerations, and assuming for the moment that the act did vest the corporation with new powers, we would be compelled to conclude that the act did not delegate sovereign power. In the original opinion it was stated:
“The proper performance of the duties and functions thus delegated to the W. D. A. necessitates the exercise of discretion and responsibility incidental to the governmental power under consideration that cannot legally be delegated otherwise than to public officers, acting for and as a part of the government under such conditions and control that ‘they can approach and determine questions impartially, unbiased and without adverse personal interest.’ ”
In view of the fact that an important group of purposes under the act is later in this opinion held not to constitute a proper state purpose, it is clear to us that the discretion and responsibility referred to in the original opinion has been •so far diminished that what remains could not constitute *175a power sovereign in character, if it were held to be a power at all.
In view of the foregoing, it is unnecessary to re-examine the soundness of our original conclusions based upon the assumption that the act delegated sovereign power to the Wisconsin Development Authority. The premise upon which the rule laid down in the opinion rests having failed, the rule itself has no further materiality in this case. It is also unnecessary to discuss in detail the situations of other corporations, such as the Wisconsin Historical Society, state fair associations, veterans’ associations, and various other corporations receiving state aid, the appropriations of which are thought to have been put in jeopardy by the original determination of this court. While we have not discovered any such peril as is asserted even if our original position had been adhered tp, it is obvious that, if it existed, it has disappeared with abandonment of the position.
In the view that the court takes with reference to the foregoing, it becomes necessary to consider whether the purposes for which the money appropriated by secs. 20.514, 199.03, Stats., may be spent are public purposes. In view of the concession in all the briefs that appropriations must be for a public purpose, it is unnecessary elaborately to consider the constitutional sources of this rule. It suffices to state that the validity of an appropriation must be judged by the validity of any tax which might be levied to support it, and that for the state to appropriate for a private purpose money raised or to be raised by taxation would be to' take the property of one citizen or group of citizens without compensation and to pay it to others, which would constitute a violation of the equality clause as well as a taking of property without due process of law.
The rules which determine the approach to this question by a court are extremely liberal. In an early case in this *176state, Brodhead v. Milwaukee, 19 Wis. *624, *652, it was said:
“To justify the court in arresting the proceedings and declaring the tax void, the absence of all possible public interest in the purposes for which the funds are raised must be clear and palpable — so clear and palpable as to be perceptible by every mind at the first blush.”
In State ex rel. Zillmer v. Kreutzberg, 114 Wis. 530, 549, 90 N. W. 1098, after stating the principle that the determination as to what is in the public' interest must rest with the legislature, the court said:
“If a public purpose can be conceived which might rationally be deemed to justify the act, the court cannot further weigh the adequacy of the need or the wisdom of the method.”
See also Payne v. Racine, 217 Wis. 550, 259 N. W. 437.
The mere fact that the appropriation was to reimburse a private corporation for expenditures incurred by it fi> effect purposes specified in the act does not render the appropriation invalid if the services are for a public purpose. Appellant’s contention to the contrary is based upon the decisions in such cases as Curtis v. Whipple, 24 Wis. 350, and Whiting v. Sheboygan & Fond du Lac R. Co. 25 Wis. 167. The appropriation in each of these cases contained no continuing limitation or control to insure that the funds would be used solely for a public purpose. When, however, the appropriation is solely for a public purpose and is under proper governmental control and supervision, it is not invalid merely because it is paid to or through a private corporation or agency. In Wisconsin Industrial School for Girls v. Clark County, 103 Wis. 651, 667, 79 N. W. 422, the court said:
“The test to be applied in determining whether a particular agency may be employed by the state or some particular subdivision thereof by legislative authorization, to perform *177any particular work, is not whether the agency is public, but whether the purpose is public within the legitimate functions of our constitutional government. If the purpose be public and constitutional, and the agency be an appropriate means to accomplish it, and not expressly or by necessary implication prohibited by state or national constitution, its employment, under reasonable regulations for control and accountability to secure public interests, is legitimate and constitutional.”
See also State ex rel. La Crosse Public Library v. Bentley, 163 Wis. 632, 158 N. W. 306; Loomis v. Callahan, 196 Wis. 518, 220 N. W. 816.
Practical construction sanctioning such appropriations to privately owned or controlled organizations or associations for public purposes is afforded by ch. 5, Laws of 1853, creating the Wisconsin State Agricultural Society as a body corporate and allowing it to use a room in the capitol building; ch. 16, Laws of 1854, appropriating $500 to the State Historical Society for books, maps, and other paraphernalia illustrative of the history of Wisconsin; ch. 74, Laws of 1856, making appropriations to societies organized to encourage and promote agriculture, domestic manufactures, and mechanic arts; ch. 53, Laws of 1858, providing for the incorporation of agricultural societies and making an annual appropriation to each such society; ch. 214, Laws of 1861, appropriating a sum of money to publish a report of the State Agricultural Society; chs. 84, 97, 104, 105, 179, 210, 301, 381, Laws of 1862, making appropriations to various county agricultural societies in the state. Following this early and continued practice, ch. 181, Laws of 1937, continuing sec. 20.61, Stats., makes annual appropriations to- Wisconsin Agricultural Experiment Association, State Horticultural Society, Potato Growers’ Association, Wisconsin Cheesemakers’ Association, Wisconsin Cheesemakers, But-termakers, and Dairymen’s Advancement Associations, *178Wisconsin Horse Breeders’ Associations, counties and agricultural societies, associations, or boards, and to incorporated dairy or livestock associations. Ch. 181, Laws of 1937, continuing sec. 20.15, Stats., makes an annual appropriation to custodian of Memorial Plall, Wisconsin Department of Grand Army of Republic, Wisconsin Department of Spanish War Veterans Associations, Wisconsin Department of Association known as Veterans of Foreign Wars, Wisconsin Department of Disabled American Veterans of World War. Ch. 181, Laws of 1937, continuing sec. 20.16, Stats., also makes an appropriation to the State Historical Society.
It is also well established by decisions of the United States supreme court that the fact that an expenditure of public funds benefits certain individuals or one class more immediately than it does other individuals or another class does not necessarily deprive the expenditure of its public character. Green v. Frazier, 253 U. S. 233, 40 Sup. Ct. 499, 64 L. Ed. 878; Nobel State Bank v. Haskell, 219 U. S. 104, 31 Sup. Ct. 186, 55 L. Ed. 112; Fallbrook Irrigation Dist. v. Bradley, 164 U. S. 112, 122, 17 Sup. Ct. 56, 41 L. Ed. 369; Clark v. Nash, 198 U. S. 361, 25 Sup. Ct. 676, 49 L. Ed. 1085; O’Neill v. Learner, 239 U. S. 244, 36 Sup. Ct. 54, 60 L. Ed. 249; Houck v. Little River Drainage Dist. 239 U. S. 254, 36 Sup. Ct. 58, 60 L. Ed. 266; Mountain Timber Co. v. Washington, 243 U. S. 219, 37 Sup. Ct. 260, 61 L. Ed. 685; Rindge Co. v. Los Angeles County, 262 U. S. 700, 43 Sup. Ct. 689, 67 L. Ed. 1186; Great Atlantic & Pacific Tea Co. v. Grosjean, 301 U. S. 412, 57 Sup. Ct. 772, 81 L. Ed. 1193. Thus, in Carmichael v. Southern Coal & Coke Co. 301 U. S. 495, 514, 57 Sup. Ct. 868, 81 L. Ed. 1245, the United States supreme court said:
“This court has long and consistently recognized that the public purposes of a state, for which it may raise funds by *179taxation, embrace expenditures for its general welfare. [Citations.] The existence of local conditions which, because of their nature and extent, are of concern to the public as a whole, the modes of advancing the public interest by correcting them or avoiding their consequences, are peculiarly within the knowledge of the legislature, and to it, and not to the courts, is committed the duty and responsibility of making choice of the possible methods. [Citations.] As with expenditures for the general welfare of the United States [Citations], whether the present expenditure serves a public pitrpose is a practical question addressed to the lawmaking department, and it woidd require a plain case of departure from every public purpose which could reasonably be conceived to justify the intervention of a court, [Citations.]”
To avoid possible confusion, it may be well at this point to direct attention to a distinction between the terms “public use” and “public purpose,” for the reason that it has been held that a public use which justifies exercise of the power of eminent domain does not necessarily constitute a public purpose which justifies exercise of the power to tax. This is illustrated by the case of Whiting v. Sheboygan & Fond du Lac R. Co. 25 Wis. 167, in which this court held that the fact that the power of eminent domain is conferred upon railroad corporations does not justify the raising of money by taxation to make a donation to a railroad company.
The factors that are to be considered in ascertaining whether an appropriation is for a public purpose are well stated by the United States supreme court in Citizens’ Savings & Loan Asso. v. Topeka, 20 Wall. 655, 664, 22 L. Ed. 455:
“It is undoubtedly the duty of the legislature which imposes or authorizes municipalities to impose a tax to- see that it is not to be used for purposes of private interest instead of a public use, and the courts can only be justified in interposing when a violation of this principle is clear and the reason *180for interference cogent. And in deciding whether, in the given case, the object for which the taxes are assessed falls upon the one side or the other of this line, they must be governed mainly by the course and usage of the government, the objects for which taxes have been customarily and by long course of legislation levied, what objects or purposes have been considered necessary to the support and for the proper use of the government, whether state or municipal. Whatever lawfully pertains to this and is sanctioned by time and the acquiescence of the people may well be held to' belong to the public use, and proper for the maintenance of good government, though this may not be the only criterion of rightful taxation.”
The course or usage of the government, the objects for which taxes have been customarily and by long course of legislation levied, and the objects and purposes which have been considered necessary for the support and proper use of the government are all material considerations as well as the rule that to sustain a public purpose the advantage to1 the public must be direct and not merely indirect or remote. In view of this, it may be useful to note some of the purposes which have been held to fall on one side or the other of the line.
The state may make provision for the care and education of children as wards of the state, Wisconsin Industrial School for Girls v. Clark County, supra; pay bounties to volunteers in the military service of the country, Brodhead v. Milwaukee, supra; pay cash bonuses to those who served in the World War, State ex rel. Atwood v. Johnson, 170 Wis. 218, 175 N. W. 589; give educational assistance to veterans of the World War, State ex rel. Atwood v. Johnson, 170 Wis. 251, 176 N. W. 224; provide old-age and unemployment aids, Steward Machine Co. v. Davis, 301 U. S. 548, 57 Slip. Ct. 883, 81 L. Ed. 1279; Carmichael v. Southern Coal & Coke Co., supra; Helvering v. Davis, 301 U. S. 619, 672, 57 Sup. Ct. 904, 81 L. Ed. 1307; provide special aid to *181farmers in situations where many farmers and their families might otherwise suffer in health or die from want of food, Cobb v. Parnell, 183 Ark. 429, 36 S. W. (2d) 388; give aid to the sufferers of a tornado where necessary to avoid a public calamity affecting the whole state, State ex rel. New Richmond v. Davidson, 114 Wis. 563, 88 N. W. 596, 90 N. W. 1067. The supreme court of the state of Washington in State ex rel. Board of Reclamation v. Clawson, 110 Wash. 525, 188 Pac. 538, sustained an act creating a state reclamation board with authority tO' purchase farm lands for resale upon convenient terms to soldiers, sailors, and industrial workers who desired to settle on farms. In Laughlin v. City of Portland, 111 Me. 486, 491, 499, 90 Atl. 318, 320, the court upheld the establishment of a municipal wood, coal, and fuel yard for sale to the inhabitants of a city at cost as being for a public purpose.
On the other hand, statutes offering bounties for the manufacture of sugar were held to be private in purpose. Oxnard Beet Sugar Co. v. State, 73 Neb. 57, 102 N. W. 80, 105 N. W. 716; Michigan Sugar Co. v. Auditor General, 124 Mich. 674, 83 N. W. 625; Minnesota Sugar Co. v. Iverson, 91 Minn. 30, 97 N. W. 454; Dodge v. Mission Tp. (8th Cir.) 107 Fed. 827. The same conclusion was reached with reference to laws and ordinances conferring special benefits upon shoe factories and other manufacturing corporations. Wendlandt v. Hartford Accident & Indemnity Co. 222 Wis. 204, 268 N. W. 230; Cole v. La Grange, 113 U. S. 1, 5 Sup. Ct. 416, 28 L. Ed. 896; Parkersburg v. Brown, 106 U. S. 487, 1 Sup. Ct. 442, 27 L. Ed. 238; Citizens’ Savings & Loan Asso. v. Topeka, supra; Suring v. Suring State Bank, 189 Wis. 400, 207 N. W. 944. The same ruling was made with respect to federal loans to livestock raisers. In re Opinion of the Judges, 59 S. D. 469, 240 N. W. 600. A *182statute authorizing taxation to administer the Keeley cure to habitual drunkards who are unable to pay for treatment was held not to be for a public purpose. Wisconsin Keeley Institute Co. v. Milwaukee County, 95 Wis. 153, 70 N. W. 68; State ex rel. Garrett v. Froehlich, 118 Wis. 129, 94 N. W. 50. A statute authorizing a town to levy a tax to' aid in the erection of a private educational institution was likewise held invalid because private in purpose. Curtis v. Whipple, 24 Wis. 350.
These cases give no comfort to one who' seeks a rule of thumb that will easily dispose of all questions in this field. The rule that the benefits to the public must be direct and not remote and that the past course or usage of government is to be resorted to for guidance must in each case be considered in the light of the principle that the legislature has a very wide discretion to determine what constitutes a public purpose, and that courts will not interfere unless at first blush the act appears to be so obviously designed in all its principal parts to benefit private persons and so indirectly or remotely to affect the public interest that it constitutes the taking of property of the taxpayers for private use. It is to be observed that the tendency of later cases is toward greater liberality in characterizing taxes or appropriations as public in purpose, doubtless in recognition of the fact, as was stated in Laughlin v. City of Portland, supra, that:
“Times change. The wants and necessities of the people change. The opportunity to satisfy those wants and necessities by individual efforts may vary. . . . On the one hand, what could not be deemed a public use a century ago, may, because of changed economic and industrial conditions, be such today. ... Its two* tests are: First, the subject matter, or commodity, must be one ‘of public necessity, convenience or welfare.’ . . . The second test is the difficulty which individuals have in providing it for themselves.”
It is necessary at this ,point to direct attention to a rule equally as important as that requiring that appropriations be *183for public purposes. It is the general rule applicable to appropriations that a tax must be spent at the level at which it is raised. Applied to an appropriation by the legislature, this means that the appropriation must not merely be for a public purpose but for a state purpose. Sec. 5, art. VIII, Wis. Const., requires the legislature to provide an annual tax sufficient to defray the estimated expenses of the state for each year, and it has been held in State ex rel. New Richmond v. Davidson, supra, State ex rel. Owen v. Donald, 160 Wis. 21, 151 N. W. 331, and State ex rel. Garrett v. Froehlich, supra, that an appropriation by the legislature must not merely be public in purpose but a proper expenditure by the state.
With the foregoing in mind, we may now give attention to the specific provisions of the act. For convenience we shall take out of its order sec. 199.03 (5), Stats., which authorizes use of the appropriation to survey the resources and facilities existing in and available for the production, transmission, distribution, and furnishing of light, heat, water, and power in this state and to make surveys and studies for the economical development, use, and conservation of such resources, to the end that there may be an abundance and cheap supply of these services throughout the state; to make • studies and surveys for the co-ordination of water-power and fuel-power developments with the regulation of rivers by storage or otherwise for water supply, navigation, flood control, soil conservation, public health, recreational, and other uses. This is obviously a state as well as a public purpose. The scope of the proposed activity is state-wide. So likewise is .its effect. The purposes are plainly public. The use of electric energy and other services named has become so essential in the industrial, commercial, agricultural, transportation, and domestic activities of everyday life, and to the economic well-being and general welfare of the people of this state, that it has come into the category of public neces*184sities and the state-wide distribution thereof at the lowest possible reasonable cost can rightly be considered a matter of public concern and clothed with a public interest. Surveys and researches for the purpose of aiding the objective of an abundant and cheap supply of these services throughout the state constitute state-wide expenditures for a clearly public purpose.
It is contended that there is nothing in the act to indicate that this information is to- be available to the general public, and that therefore it must be treated as the property of a private corporation to be used for its own benefit. We think this rather narrow view of the section cannot prevail. It is fairly to be inferred that the statistics and data made possible by appropriation of public funds were intended to be the property of the state and available to all the citizens. The ordinary presumption of constitutionality would require this conclusion.
We now come to the portion of the act which offers the greatest difficulty. It is convenient to consider separately sec. 199.03 (1) and (2), Stats., which authorize the use of the funds appropriated to promote or encourage the organization of municipal power districts mider ch. 1.98, Stats., co-operative associations, and nonprofit corporations to engage in the light, heat, and water-power, telephone, street, or interurban-railway, or bus businesses, and sec. 199.03 (3) and (4), which authorize use of the funds to promote the acquisition, ownership, construction, operation, or management of any plant or part thereof for the production, transmission of light, heat, or power by any of the co-operative associations, nonprofit corporations, cities, villages, municipal power districts, etc., or any group or combination thereof. We do this because of what seems to' us a radical difference between the two groups. The first group consisting of subs. (1) and (2) merely authorizes use of the funds *185to promote and encourage generally the organization of municipal power districts and co-operatives. As hereafter construed, it has nothing to do with promoting the organization of any particular municipal power district or co-operative. In group 2, consisting of subs. (3) and (4), the activities are particularized. The Wisconsin Development Authority is authorized to promote and encourage the acquisition, ownership, construction, operation, or management of any plant or any part thereof by any co-operative association, city, village, town, power district, etc. We are unable to ascribe to these subsections any purpose to invest the corporation with general educational activities of the sort which are sustainable. We cannot avoid the conclusion that these subsections warrant use of the money appropriated to agitate for and actually assist the acquisition, construction, etc., of particular plants by particular organizations. It is apparent to us that this purpose cannot be sustained. We pass the question whether it is a public purpose. Certainly the acquisition of a plant by a municipality is a public purpose viewed from the standpoint of a particular municipality, and if the state may authorize the acquisition of plants by municipalities, its encouragement of such acquisition by general educational means might at least be argued to constitute a public purpose. But it is obvious that the second group of subsections authorizes the Wisconsin Development Authority to urge and assist a particular group or municipality to construct or acquire a particular plant, and that this is a private, local, and proprietary matter with which the state has no concern. The appropriation is not for a state purpose within the rule of the Froelich and New Richmond Cases. An appropriation cannot be sustained to enable the Wisconsin Development Authority to go into a municipality and to promote, encourage, or agitate for the construction of a plant or the acquisition of an existing plant by that municipality *186or by any group oí citizens therein, however organized. To appropriate funds to be so used is to devote the funds of the taxpayers generally to the promotion of a matter that is not of state concern. This is particularly true with reference to municipal ownership because that question is determined universally by a referendum. If the state may agitate and promote municipal" ownership in a particular community, it may also influence the electorate to pass favorably upon the question of acquisition. For the state to throw the weight of the taxpayers’ money into the scales upon an election to determine a purely local and proprietary question cannot upon any theory or principle be considered an appropriation for a state purpose. That it may be unconstitutional upon other and more general grounds is also arguable, but there is no need to determine this question here.
This conclusion is further fortified with reference to municipal ownership by the general policy of the home-rule amendment (sec. 3, art. XI, Wis. Const.), which has committed matters of local concern to particular municipalities and put these beyond the power of the legislature to interfere with. What is said about municipalities and municipal ownership applies to co-operatives seeking to enter the utility field and to furnish for members facilities commonly provided by privately owned utilities. The appropriation by the state of money to encourage particular co-operatives to' acquire particular existing plants or to construct them cannot be sustained because the use of state money to aid in matters that are private and local is not a state purpose. What is said with respect to co-operatives is equally applicable to municipal power districts and other corporations mentioned in these subsections. The practice in the past of giving aids to local communities for the promotion of education and public health does not create a usage of government that supports the state purpose of the subsections in the second group for the reason that in these cases the state is dealing with matters *187concededly affecting the whole state and being properly state functions, namely, health and education. The principle underlying such appropriations is well stated in the New Richmond Case, supra, and no further exposition is necessary here.
For purposes of illustration the purposes set forth in the second group of subsections may profitably be compared with those set forth in sec. 178.03, Stats, (created by ch. 4, Laws of Sp. Sess. 1937), with reference to the Wisconsin Agricultural Authority. There, the purposes are in brief to promote high standards for agricultural production; to assist in expanding markets and developing new markets for agricultural products; to promote improved methods of manufacturing, advertising, etc.; to collect and disseminate information and engage in technical studies in furtherance of these functions; and finally, to co-operate and assist persons, firms, co-operative associations, groups, and other organizations, cities, towns, and villages, and governmental units in the execution of its duties. These functions are all to be exercised for the promotion of the general agricultural prosperity of the state. They are state-wide in scope and in no instance do they constitute an activity on behalf of a purely local or proprietary interest at the expense of the state. The methods by which the agricultural authority functions are largely by making available to all who make calls upon it the results of its researches for the general purposes of agricultural advancement in the state at large. In other words, there is not in the Wisconsin Agricultural Authority Act any such particularized activity of a purely private, local, or proprietary character as would constitute a diversion of taxpayers’ money for a purpose not authorized either because not public or not state-wide in character.
With respect to the first group, consisting of subs. (1) and (2), which permits use of the money to promote and encourage the organization and creation of power districts, *188the question is whether, in view of the construction which must be given to group 2, it is possible to treat this group as merely authorizing use of the money for promotion and encouragement of a purely educational character, state-wide in scope and available to all citizens for the purpose of making generally available upon an economical basis the services mentioned in these subsections. Encouragement of these projects by the dissemination of information with respect to their character, the manner in which they may be organized, the advantages to be derived from them, and the benefits which may come to the state at large, all fall within the educational field and constitute a public purpose and a proper state activity. The encouragement of co-operative action is by no means new in this state. Sec. 93.07, Stats., provides :
“It shall be the duty of the department: . . .
“(17) (a) To promote the efficient marketing of the dairy and farm products of Wisconsin, through co-operative marketing associations now in operation or which may be organized hereafter.”
Counties are authorized to* establish and maintain an agricultural representative. Sec. 59.87 (2) (d), Stats., provides that such agricultural representative shall:
“Aid in the formation of co-operative enterprises.”
Sec. 94.15, Stats., declares:
“The history of the farm marketing problem in the state and nation, as well as throughout the world, points to' a solution chiefly through co-operative marketing efforts of producers. It is, hence, declared to be the policy of this state, in advancing the general good and the public welfare, to assist in the organization and development of co-operative associations for production and marketing purposes along lines of dairy and other farm products.”
While these particular provisions have not been tested as to their constitutionality, this court has definitely held that *189agriculture co-operatives are favored in the law and impliedly held that such favor as has been shown co-operatives by the legislature is not invalid as being private in purpose or discriminatory in operation. Northern Wis. Co-operative Tobacco Pool v. Bekkedal, 182 Wis. 571, 197 N. W. 936; State ex rel. Saylesville C. Mfg. Co. v. Zimmerman, 220 Wis. 682, 265 N. W. 856. Bearing in mind that one of the highly important circumstances in ascertaining the public character of an appropriation is the course and usage of government, we think the course of legislative action in connection with agricultural co-operatives is entitled to great weight as indicative that it has been the course and usage of government in this state to consider as public in character and state-wide in scope the encouragement of co-operative enterprises, and we are unable to resist the conclusion that, provided the activity be general and educational in character, the state may encourage co-operative activity in the utility field. It also appears to us that with the same limitations, it may encourage the grouping of utilities in power districts for purposes of economical production. If the state may authorize municipalities to acquire and operate utilities and to pay for their acquisition or maintenance by taxation, it is difficult to condemn as private in purpose the encouragement of co-operatives and power districts generally. The question is whether the subsections in group 1 will bear the construction that must be put upon them if a public and state purpose is to be sustained. As heretofore noted, the subsections constituting group 2 fail in public purpose because the subject matter indicates that they deal with the promotion of particular local projects with which the state has no' concern. The subject matter of the subsections in group 1 does not support the same conclusion. The word “promote” is the same as that used in sec. 93.07 (17) (a) relative to co-operative marketing associations in the field of agriculture. *190While perhaps this word is ordinarily taken in a broader sense, we think it proper to use the term in the more restricted sense of advancing by general educational means such action as is sought to' be promoted. The word “encourage” gives very little trouble as it has no technical meaning and may be considered to refer to the activity of advancing or promoting by educational means proper for the state to engage .in. We see no great difficulty in construing the words “promote” and “encourage” to authorize the corporation to engage in such educational activities as are ordinarily proper for the state to engage in and to use the funds for this purpose. This court is bound to give to an act a construction that will avoid constitutional objections to its validity if it will bear it. Peterson v, Widule, 157 Wis. 641, 147 N. W. 966; Palms v. Shawano County, 61 Wis. 211, 21 N. W. 77; State ex rel. Chandler v. Main, 16 Wis. *398; Atkins v. Fraker, 32 Wis. 510; Attorney General v. Eau Claire, 37 Wis. 400; State v. Eau Claire, 40 Wis. 533; Bound v. Wisconsin Central R. Co. 45 Wis. 543. This rule applies even though the construction which leads in this direction is not the most obvious or natural construction of the act. Johnson v. Milwaukee, 88 Wis. 383, 60 N. W. 270. Without putting any great strain upon this rule, we conclude that subs. (1) and (2) may be construed as indicated, and that, as so construed, they may be sustained as setting forth proper public and state purposes.
Sec. 199.02, Stats., fortifies this construction. It provides that the corporation—
“shall not use or expend any of the funds appropriated to it by the state for any activities or functions which would be repugnant to the constitution of the state if carried on by the state. . . .”
Thus, as to any subsection which will bear the restricted meaning necessary to sustain its constitutionality, we think *191the act contains interior evidence of a purpose so to restrain the language. As so construed it would, of course, be beside this purpose and an unauthorized use of the appropriation for the corporation to send an agent into a particular community to organize or agitate for the organization of a particular co-operative or power district. The question whether a particular co-operative or power district shall be formed is a matter of private and local concern, just as is the question whether a particular municipality shall own its utility plant. There is nothing in any given local situation that warrants the state in taxing citizens generally to advance the proprietary interest of that community or any group in it.
One of the principal contentions upon which the defendant relies in questioning the constitutionality of ch. 334, Laws of 1937, is that the use of the state funds appropriated by that act for the execution of the duties and functions prescribed in subs. (1) to (7) of sec. 199.03, Stats., would constitute a violation of the provision in sec. 10, art. VIII, Wis. Const., that,—
“The state shall never contract any debt for works of internal improvement, or be a party in carrying on such works; . . .”
That contention cannot be sustained. Performance by the Wisconsin Development Authority of the prescribed duties and functions by merely promoting or encouraging the organization or creation of municipal power districts, cooperative associations, or nonprofit corporations, and the mere making of the surveys and studies, engaging in the research, planning, and educational activities, and acting in co-operation with the federal government and its agencies when necessary in the execution of the prescribed duties and functions, would not in and of itself create any such physical structures or conditions as would constitute “works of internal improvement” within the meaning of that term as used *192in sec. 10, art. VIII, Wis. Const. At most, such performance would but constitute or facilitate the promotion and encouragement of works of internal improvement by municipalities, municipal power districts, or the other political or governmental units, or by such associations or corporations as are described in the act. But such mere promotion and encouragement of the making of such improvements by others is not prohibited by any of the terms in sec. 10, art. VIII, Wis. Const. In the proposed constitution which was drafted by the first constitutional convention, but rejected by the electorate largely because of objections to other provisions, the provision as to activities by the state in relation to works of internal improvement reads:
“This state shall encourage internal improvements by individuals, associations and corporations, but shall not carry on or be a party in carrying on, any work of internal improvement, except in cases authorized by the second section of this article.”
The inclusion in that provision of the clause “this state shall encourage internal improvements by individuals, associations and corporations” not only indicates that the convention had the matter of the state encouraging the making of internal improvements by others in mind to such an extent that the provision expressly directed the state to encourage such works, but also discloses that that direction was not considered in conflict or inconsistent with the express provision embodied in the constitution then proposed, and also in the constitution finally adopted which prohibits the state from carrying on or being a party in carrying on any works of internal improvement. On the contrary, the fact that, in the very section in which that prohibition was embodied in the constitution first proposed, the state was expressly directed to encourage the making of such improvements by others, demonstrates convincingly that there was deemed to *193be and is such a material distinction between those two activities that the mere encouragement of others to> engage in such works was not considered to constitute the carrying on, or being a party in the carrying on, of such work. It obviously would have been impossible for the state to comply with the direction to encourage such improvements by others if by the terms “carry on” or “be a party in carrying on” it was intended to also forbid the encouragement of others to make such improvements. If, when those provisions were drafted, there was not deemed to be any inconsistency or conflict in directing the state to engage in one and in prohibiting it from engaging in the other of those activities, then there is likewise no occasion now to hold that it was intended by sec. 10, art. VIII, Wis. Const., to prohibit encouragement by the state of the making of such improvements by others. And that such encouragement is not prohibited by that section was held in Jensen v. Board of Supervisors of Polk County, 47 Wis. 298, 2 N. W. 543; State ex rel. New Richmond v. Davidson, supra; and Appeal of Van Dyke, 217 Wis. 528, 545, 259 N. W. 700, by sustaining legislative enactments by which the state promoted or encouraged the making of such improvements, even though such encouragement in the two cases last cited was by appropriations of state funds. See also State ex rel. Hopkins v. Raub, 106 Kan. 196, 186 Pac. 989, in which it was held that the promotion and encouragement by the state of the construction of highways by political subdivisions thereof by an appropriation of state funds to pay for activities, which consisted of educational, advisory, regulatory, and co-ordination activities relating to such construction, were not prohibited by the provision in the constitution of Kansas, which is similar to sec. 10, art. VIII, Wis. Const.
We conclude, (1) that the purposes defined in sec. 199.03 (3) and (4), Stats., are not state purposes and that no part *194of the appropriation may be devoted to them; (2) that sec. 199.03 (1) and (2) are public and state purposes, and that they are to be construed to authorize encouragement of co-operatives and power districts by general educational activities of the sort permitted in the case of agricultural co-operatives, but not to authorize agitation for or organizational activities directed to the creation of any particular power district or co-operative; (3) that sec. 199.03 (5), which authorizes survey of the resources, is a valid public and state purpose; and (4) that sec. 199.03 (6), which authorizes the use of the appropriation to collect and disseminate information and engage in research, planning, and educational activities necessary to carry out its functions, is properly ancillary to sec. 199.03 (1) and (2), and constitutes an appropriation for a public and state purpose.
It is contended that by reason of the fact that it is a special act granting the Wisconsin Development Authority the privileges, (1) of access to records of the public service commission; (2) of commanding the public service commission to obtain further information; (3) of having the governor command any officer, agent, or employee of the state to give assistance or advice; and (4) of having the secretary of state audit certain of its accounts, the act violates sec. 31, art. IV, Wis. Const., reading:
“The legislature is prohibited from enacting any special or private laws in the following cases: 7th. For granting corporate powers or privileges, except to cities.”
The contention is without merit. Appellant relies upon Stevens Point Boom Co. v. Reilly, 44 Wis. 295, in which a special act was held to violate sec. 31, art. IV, Wis. Const., because it gave to an existing corporation the power to construct booms across the river and to improve navigation. However, that case was overruled in In re Southern Wisconsin Power Co. 140 Wis, 245, 122 N. W. 801, It was *195held in the latter case and also in Calumet Service Co. v. Chilton, 148 Wis. 334, 135 N. W. 131, that it is only a privilege inhering in the corporate charter as part of the corporation’s organic act that is within the provision in sec. 31, art. IV, Wis. Const., prohibiting the granting of corporate powers or privileges by special act. In In re Southern Wisconsin Power Company, supra, the court said, with reference to a franchise to construct a dam (p. 257):
“While the franchise here granted was a legislative grant, it was not a corporate power or privilege within the meaning of sec. 31, art. IV, of the constitution. If such a franchise were granted to a corporation it would become its property, but would not be essential to its corporate existence. The clause prohibiting the granting of corporate powers or privileges simply prohibits the grant of corporate charters by special act. A franchise is not essentially corporate, and it is not the grant of a franchise that is prohibited by the constitution, but the grant of a corporate franchise.”
It follows that if in any of the above respects any power whatever was vested in the Wisconsin Development Authority the power was not a corporate power in the sense referred to in the constitutional provision.
It is next contended that the act is invalid because it delegates judicial powers to the secretary of state. This contention is based on the provision in sec. 199.02, Stats., that no part of the appropriated funds shall be used by the corporation for activities repugnant to the constitution if carried on by the state and the requirement in sec. 199.05, Stats., that all disbursements of these funds to the corporation shall be audited by the secretary of state in the manner provided by law. Although as contended the secretary of state acts in but a ministerial capacity in performing most of his duties, West Park Realty Co. v. Porth, 192 Wis. 307, 212 N. W. 651, his acts must necessarily be somewhat judicial in character in order to perform the constitutional duty imposed by *196the provisions of sec. 2, art. VI, Wis. Const., that he act as “ex officio auditor.” This court said in State v. Hastings, 10 Wis. *525, *533, in speaking of the secretary’s duties as ex officio auditor:
“In one sense, the entire moneys of the state are under his control. None can be paid out, no disbursements made, without his sanction. All claims and demands against the state must be submitted to his decision. In many respects, his acts are judicial in their nature, and depend upon the exercise of a sound judgment.”
The requirement in sec. 199.05, Stats., that the secretary of state audit the disbursements of the corporation is a mere restatement of the duty imposed upon him by the constitution itself. It is, therefore, not unconstitutional for the reason claimed. Whatever power of a judicial character is involved in the audit has its source in the constitution itself.
It is next contended that the act loans the credit of the state in violation of sec. 3, art. VIII, Wis. Const., which reads:
“The credit of the state shall never be given, or loaned, in aid of any individual, association or corporation.”
It is argued that the giving or loaning of credit does not necessarily mean the creation of an indebtedness, but includes the holding out of an expectation that payment will be forthcoming and belief or faith that the state will make the disbursement. From this defendant concludes that if plaintiff prevails, it follows that the state has not only loaned its credit but created a legally enforceable indebtedness in violation of sec. 4, art. VIII, Wis. Const. This contention is made in spite of the provision in sec. 199.02, Stats., that the “state shall never be liable ... for any debt or obligation of Wisconsin Development Authority.” In support of the contention defendant cites State ex rel. Atwood v. Johnson, 170 Wis. 251, 176 N. W. 224, and Appeal of Van Dyke, supra. The first of these cases is not in point because the statements *197therein are limited to the proposition that the soldiers’ bonus law was a voluntary gift, revocable at will, and therefore did not create a debt or constitute a lending of the state’s credit. In the Van Dyke Case the court had under consideration sec. 4, ch. 29, Laws of Sp. Sess. 1931-32, which provided for an emergency surtax on incomes for relief purposes. It was contended that the beneficiaries of the law could obtain credit on anticipated funds to be received pursuant to the appropriation, and that therefore the credit of the state was given or loaned in their aid. Disposing of that contention, the court said:
“Nor does the argument that ch. 29 violates sec. 3, art. VIII, Wisconsin constitution,' which provides that ‘the credit of the state shall never be given, or loaned in aid of any individual, association or corporation,’ appeal to us.”
It is our conclusion that the giving or loaning of the credit of the state which it was intended to prohibit by sec. 3, art. VIII, Wis. Const., occurs only when such giving or loaning results in the creation by the state of a legally enforceable obligation on its part to pay to one party an obligation incurred or to be incurred in favor of that party by another party. There is no such giving or loaning of the state’s credit within the meaning of that prohibitory provision when all that is done by the state is to incur liability directly or only to such other party as, for example, where the state lawfully employs someone to perform an authorized service for the state.
It is next contended that because Charles B. Perry and John A. Anderson were members of the 1937 legislature when the act was passed and were also members of the Wisconsin Development Authority the act violates that portion of sec. 26, art. IV, Wis. Const., which reads :
“Nor shall the compensation of any public officer be increased or diminished during his term of office.”
*198That provision is not applicable for two reasons: (1) There is no provision in the act to pay any compensation to members or officers of the Wisconsin Development Authority; and (2) there is no showing that either Mr. Perry or Mr. Anderson received or are to receive compensation from the Wisconsin Development Authority, or that if they do it would be out of the appropriated state funds or by virtue of the act. It goes without saying that if either received compensation for services performed in his private capacity for the corporation, it would not be part of or an increase in his compensation from the state for his services as a public officer.
It remains to be considered whether the fact that the appropriation is held void as to two of the declared purposes has rendered the provisions of the act invalid to such an extent that there remain none by which the legislative intent and purpose thereunder can be accomplished.
Sec. 199.07, Stats., provides :
“If any provision, sentence, clause or word of this chapter or the application thereof to any person or circumstance shall be held invalid, the remainder of this chapter and the application of such provision, sentence, clause or word to other persons or circumstances shall not be affected thereby.”
This clause is very broad and is entitled to great weight as an indication of legislative intent in determining whether the unobjectionable portions of the act can stand. The clause, of course, is not conclusive, and if so little of the act remains as not to leave a “living, complete law capable of being carried into effect ‘consistent with the intention of the legislature which enacted it in connection with the void part’ ” it is the duty of the court tO' decline to sustain the act in part in spite of a separability clause. State ex rel. Reynolds v. Sande, 205 Wis. 495, 503, 238 N. W. 504, 507; Borgnis v. Falk Co. 147 Wis. 327, 133 N. W. 209; Water Power Cases, *199148 Wis. 124, 134 N. W. 330. Here, however, the portions of the act held to be proper and valid constitute a substantial part thereof, and the Wisconsin Development Authority retains four important purposes for which the money appropriated may properly be spent. If the part of an act remaining independently of the invalid portion constitutes a complete law in some reasonable aspect, it will be sustained in part unless the legislature has indicated that it only intended it to be effective as an entirety. State ex rel. Wisconsin Tel. Co. v. Henry, 218 Wis. 302, 260 N. W. 486; Weco Products Co. v. Reed Drug Co. 225 Wis. 474, 274 N. W. 426; State ex rel. Reynolds v. Sande, 205 Wis. 495, 238 N. W. 504; State ex rel. Buell v. Frear, 146 Wis. 291, 131 N. W. 832; Income Tax Cases, 148 Wis. 456, 134 N. W. 673, 135 N. W. 164; Brittingham & Hixon L. Co. v. Sparta, 157 Wis. 345, 147 N. W. 635.
It now becomes necessary to apply to the facts of each case involved upon this appeal the foregoing principles. For convenience, the cases will be referred to as the Murray, Maloney, and Tuttle Cases. The Murray Case is an action to compel the secretary of state to order payment of $60 for services rendered by V. M. Murray in making a survey of the resources and facilities of the state for the production, transmission, and furnishing of light, heat, and power in the state. The particular services rendered consisted of certain preliminary estimates to determine what material was available, and to prescribe an outline of procedure to be followed in the making of surveys in the correlation of the material in the various libraries useful in the carrying out of the project. We see no reason why this claim should not be audited. The activities there constitute an execution of the purpose defined in sec. 199.03 (5), Stats.
The Maloney Case involved services rendered by Norris E. Maloney in connection with a contract of employment to *200promote the organization of a co-operative association in the county of Crawford. As part of his duties he was to contact and confer with such individuals or groups as were deemed to be fairly representative of the townships within the county, and to advise these individuals or groups oí the requirements advisable for consideration in the organization of a co-operative association, and so to promote the organization, collect, and disseminate such information, and engage in such educational activities as he might deem advisable to make available information relative to the benefits to be derived from the organization of a co-operative association. In the performance of his duties he conferred with some thirty-four individuals. The amount charged for such services was $40. The account for this activity should not be audited. The people of the state at large have no interest in the question whether a co-operative organization is organized in Crawford county. That is a local and not a state problem, and the money of the state may not be devoted to its solution.
The Tuttle Case deals with the claim of PI. I. Tuttle, Inc., for multigraphing five hundred eighty-five copies of a form letter to be sent by the Wisconsin Development Authority to the chief executive officers of the various municipalities of the state. This letter recites the purposes and functions of the Wisconsin Development Authority, and advises that the Wisconsin Development Authority is anxious to be of assistance to municipalities in the acquisition, ownership, etc., of plants and facilities, and offers to give advice and information with respect to such activities, make investigations and studies, and
“In general perform promotional services which may be helpful in connection with these activities. If your municipality is contemplating or interested in acquisition proceedings, for instance, Wisconsin Development Authority will be available to investigate the economic feasibility thereof, ad*201vise you as to general procedure, and furnish you with such data, facts, and figures as you may need. . . .
“If your municipality desires us to' have one of our representatives call on you to discuss these matters in greater detail, kindly advise us so that we may arrange for a conference.”
This letter is unobjectionable in so far as it merely brings to the attention of persons who may be interested the services that the Wisconsin Development Authority may legitimately perform. In so far as it offers to perform promotional services in the particular community addressed or to investigate and determine the economic feasibility of municipal ownership in particular municipalities, the letter, oí course, is offering services which the Wisconsin Development Authority is not in a position to give in accordance with this opinion. It is our view that the fact that the Wisconsin Development Authority in a particular letter may somewhat overstate the services that it is in a position to perform is not enough to make the expenditure improper, provided the letter does bring to the attention of the persons to whom it is addressed functions of the Wisconsin Development Authority that may properly be discharged. After all, this is a mere detail, a mere exercise of the right of the Wisconsin Development Authority to bring its services to those whom it would serve, and we think that it would be a harsh doctrine that would make the discharge of this perfectly proper function depend upon whether the Wisconsin Development Authority had stated with complete correctness the services that it was in a position to discharge. It is our conclusion, therefore, that this account should be audited and paid.
By the Cottrt. — The former mandates in these cases are vacated and set aside. The orders in the Murray and Tuttle Cases are affirmed. That in the Maloney Case is reversed, *202the peremptory writ vacated, and 'the cause remanded with directions to quash the alternative writ.